 In the Matter of THE TEXAS COMPANYandOILWORKERS' INTER-NATIONAL UNION, LOCAL No. 23, AFFILIATED WITH THE C. I.O. andINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIP-BUILDERS,WELDERS AND HELPERS OF AMERICA, PORT ARTHURLOCAL 305, A. F. OF L.Case No. R-3166SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 10, 1942On December 24, 1941, the National Labor Relations Board issueda Decision and Direction of Elections,' and on February 9, 1942, aSupplemental Decision, Certification of Representatives and SecondDirection of Election,2 in the above-entitled- proceeding.Pursuant tothe Second Direction of Election, an election by secret ballot was con-ducted on February 20, 1942, under the direction and supervision ofthe Regional Director for the Sixteenth Region (Fort Worth, Texas).On February 23, 1942, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, asamended, issued and duly served upon theparties -his Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:Total on eligibility -list ------- _---------------------------185Totalballots cast---* -------------------------------------112Total ballots challenged----------------------------------1Total blank ballots______________________________________0Total void ballots_______________________________________2Total valid votes counted________________________---------------------------------109Votes cast for Oil Workers' International Union, Local No. 23,C.I. 0---------------------------------62Votes cast for International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America, Port ArthurLocal 305, A. F. of L-----------------------------------47-Since the challenged ballot cannot affect the results of the election, wefind it unnecessary to pass upon the ballot.137 N. L.R. B 932.2 38 N. L. R. B 1025.39 N. L. R. B., No. 123.656 THE TEXAS COMPANY657Upon the entire record in the case, the Board makes the following;SUPPLEMENTAL FINDINGS OF FACTIn its Supplemental Decision, Certification of Representatives andSecond Direction of Election, the Board made no final determinationas to the proper unit for employees in the welding department and theboiler department of both the refinery and terminal of The TexasCompany, herein called the Company, stating that if these employeesselected the Oil Workers' International Union, Local No. 23, affiliatedwith the C. I. 0., as their representative for the purposes of collectivebargaining, they would become part of the unit for which the Boardwas certifying that organization in its said Supplemental Decision.In view of the results of the election and in accordance with ourSupplemental Decision, we make the following unit finding: - -We find that all employees in the refinery and the terminal of theCompany, including employees in the welding department and boilerdepartment, but excluding (1) all employees in the machine depart-ment and the blacksmith department of both the refinery and theterminal of the Company (including laborers and the pipe fitter); (2)all employees in the electrical department, the recording-instrumentdepartment, the powerhouse, the electricians permanently assigned tothe laboratory, and telephone and telegraph operators, of both therefinery and the terminal of the Company; (3) all hourly paid employ-ees in the laboratory department of -both the refinery and the terminalof the Company; and (4) all supervisory, technical and clerical em-ployees, employees in the cafeteria, employees in the first-aid depart-ment, crew members in the boat department, guards, and watchmen,constitute a unit appropriate for the purposes of collective bargaining.We also find that said unit will insure to employees of the Companythe full benefit of their right to' self-organization and to collectivebargaining, and otherwise will effectuate the policies of the Act.SUPPLEMENTAL CONCLUSIONS OF LAWAll employees in the refinery and the terminal of the Company,including all employees in the welding.department and boiler depart-ment, but excluding (1) all employees in the machine department andthe blacksmith department of both the refinery and the terminal of theCompany (including laborers and the pipe fitter); (2) all employeesin the electrical department, the recording-instrument department, thepowerhouse, the electricians permanently assigned to the laboratory,and telephone and telegraph operators, of both the refinery and theterminal of the Company; (3) all hourly paid employees in the lab-oratory department of both the refinery and the terminal of the Com-pany; and (4) all supervisory, technical and clerical employees, em- 658DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in the cafeteria, employees in the first-aid department, crewmembers in the boat department, guards, and watchmen, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9 ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Oil Workers' International Union,Local No. 23, affiliated with the Congress of Industrial Organizations,has been designated and selected by, a majority of all employees inthe refinery and the terminal of The Texas Company, Port Arthur,Texas, including all employees in the welding department and boilerdepartment, but excluding (1) all employees in the machine depart-ment and the blacksmith department of both the refinery and theterminal of the Company (including laborers and the pipe fitter); (2)all employees in the electrical department, the recording-instrumentdepartment, the powerhouse, the electricians permanently assignedto the laboratory, and telephone and telegraph operators, of both therefinery and the terminal of the Company; (3) all hourly paid em-ployees- in the laboratory department of both the refinery and theterminal of the Company, and (4) all supervisory, technical andclerical employees, employees in the cafeteria, employees in the first-aid department, crew members in the boat department, guards, andwatchmen, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theNational LaborRelations Act, Oil Workers' International Union, LocalNo. 23, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.